Citation Nr: 1414290	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.  

2.  Entitlement to service connection for left ear hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied service connection for bilateral hearing loss and tinnitus.  

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge by video conference.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for right ear hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Left ear hearing loss was as likely as not incurred during service.  

2.  The Veteran has tinnitus that had onset during active service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2009 and August 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013).  Sensorineural hearing loss and tinnitus are considered chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

Moreover, service connection will also be presumed for chronic disabilities, such as sensorineural hearing loss or tinnitus, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, even if it does not rise to the level of disabling under VA standards.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Left Ear Hearing Loss

The Veteran contends that he has a left ear hearing loss disability due to constant exposure to loud noise while working on fighter jet engines in service.  

Service medical records show that on a May 1986 entrance examination, the Veteran's left ear hearing was not within normal limits.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 0, 10, 15, and 10 decibels.  A June 1987 reference audiogram was conducted to establish the Veteran's hearing following exposure in noise duties.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 15, 15, and 25 decibels.  An October 1987 audiogram found puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 15, 15, and 25 decibels.  An November 1988 audiogram found puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 10, 15, and 5 decibels.  An November 1989 audiogram found puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 0, 10, and 10 decibels.  

An April 2008 private audiogram appears to show puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 15, 35, and 45 decibels.  

At a January 2010 VA examination, the examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran stated he was exposed to flight line noise when repairing engines and operating heavy equipment.  His civilian occupations included work at a box plant that required hearing protection, and a position with the United States Postal Service.  On physical examination puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 25, 45, and 50 decibels.  The Veteran was diagnosed with moderate high frequency sensorineural hearing loss in the left ear.  The examiner reported that the Veteran's current hearing loss was not likely due to his service noise exposure.  The rationale was that the left ear showed no significant threshold shifts during service.  

A July 2010 audiogram appear to show puretone thresholds for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 20, 50, and 50 decibels.  The Veteran was found to have chronic hearing loss in a pattern suggesting that it was noise-induced.

At a January 2011 VA examination, the examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran reported that he had trouble understanding speech clearly, especially in crowds.  His employment was not affected by his hearing disability.  The Veteran reiterated his post-service work history.  He worked for a box plant from 1993 to 2001 and stated that he wore the required hearing protection.  He had worked as a letter carrier since 2001.  On physical examination puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 20, 40, and 50 decibels.  The Veteran was diagnosed with moderate high frequency sensorineural hearing loss in the left ear.  The examiner opined that audiometric hearing tests throughout service showed no significant worsening of hearing acuity when compared to the initial test, although the examiner mostly discussed the right ear hearing loss.  The examiner opined that the Veteran's current hearing loss was not incurred in service because hearing loss due to noise occurs at the time of the exposure and not subsequently.

In February 2012, Dr. Harris from Carilion Clinic, submitted an opinion that the Veteran was evaluated for chronic hearing loss, and was diagnosed with noise-induced hearing loss in July 2010.  Dr. Harris stated the Veteran's hearing loss was most likely a result of the Veteran's servicing aircraft while in service.  No other rationale was provided.  

At a July 2013 hearing the Veteran testified that he was exposed to loud noise from jet engines during service.  He reported that he noticed hearing loss and ringing in his ears during service as a result of performing his duties.  

The Board finds that the evidence is equipoise as to whether left ear hearing loss was incurred during service.  The January 2011 VA examination mostly discussed the right ear in providing an opinion as to etiology and did not specifically discuss the left ear.  The January 2010 examination found it less likely due to service.  The February 2012 private physician's statement found it more likely due to service, and the Board concedes that the circumstance of the Veteran's service involved exposure to loud noise during service and he was following for hearing conservation during service.  A July 2010 private opinion also found that the hearing loss was most likely noise-induced.  The Board finds that the opinions for and against the claim are in relative equipoise and that the Veteran has also credibly claimed a continuity of symptomatology since service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that left ear hearing loss was incurred in service.

Accordingly, the Board finds that the claim for service connection for a left ear hearing loss disability is granted.  38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Tinnitus

The Veteran contends that he has tinnitus that began in service as a result of his duties working on jet engines during service.  

At a January 2010 VA audiological examination, the Veteran reported having constant tinnitus bilaterally.  At a January 2011 VA audiological examination, he reported ringing in his ears that began during service.  The examiner opined that the Veteran's current tinnitus was less likely related to service and more likely related to his current hearing loss.  The examiner rationalized that since hearing loss pre-existed service and was not likely due to service, the Veteran's tinnitus was also less likely as not caused by service.  

Although the etiology of tinnitus has been found to be due to hearing loss that pre-existed service, the Veteran has credibly reported that his tinnitus had onset in service.  Furthermore, he is presumed sound as to tinnitus on entrance to service because it was not noted on entrance examination to service and is not clearly and unmistakably shown to have preexisted service.  Additionally, the Board has granted service connection for left ear hearing loss in this decision.  Since the Veteran is presumed sound at the time of entry, and has a current tinnitus disability that he has credibly reported began in service, and because an examiner has related the tinnitus to service-connected hearing loss, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ear hearing disability is granted.  

Service connection for tinnitus is granted.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of the conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2013).  

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing disability.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

On entry into service the Veteran's right ear hearing met VA criteria to be considered hearing loss disability.  38 C.F.R. § 3.385 (2013).  The Veteran underwent VA audiological examinations in January 2010 and January 2011.  Both examiners diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiners also found that the Veteran's right ear hearing loss pre-existed service and was not aggravated by service.  However, while they found no aggravation of the disability during service, they did not find that it was clear and unmistakable that the disability was not aggravated during service or that any increase in disability was due to the natural progress of the disorder.  Therefore, another examination is needed to apply the correct evidentiary standard.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the etiology of right ear hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should state whether it is clear and unmistakable that the Veteran's preexisting right ear hearing loss did not increase in severity during service.  The examiner should specifically cite to the evidence that supports the opinion.  If the right ear hearing loss increased in severity during service, the examiner should provide an opinion whether it is clear and unmistakable that an increase in severity was due to the natural progress of the disorder or did not represent permanent aggravation of the preexisting right ear hearing loss.  The rationale for all opinions expressed must be provided.  

2.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


